Title: Party Affiliation of Federal Officeholders: Editorial Note
From: 
To: 


            Spurred by dissension in Republican ranks in Philadelphia over Federalists who remained in lucrative offices, Jefferson decided to study the party affiliation of those who had received presidential appointments. Writing Peter Freneau on 20 May, he reviewed his administration’s patronage policy, noting that when he took office the Federalists “possessed all.” By removing those Federalists who took “an active & bitter part against the order of things established by the public will” and through delinquencies, resignations, and deaths, Republicans now had “our full proportion of offices in all the states except Massachusetts.” To support this assertion, Jefferson collected and evaluated evidence during the weeks before he left for Monticello. Writing William Duane on 24 July in response to the Address of the Philadelphia Ward Committees, the president contended that of the 316 offices “subject to appointment & removal by me 130. only are held by federalists.” The documents printed below provide insight into how he arrived at those numbers. In Document III, Jefferson calculated that 158 officers, exactly half of his total, were Republicans.
             Of the 316 offices, 109 were in the “general” government composed of the executive officers in Washington; holders of diplomatic and consular posts; officers of the U.S. Mint in Philadelphia; and officers of the territorial governments, including land office receivers and registers (see Document IV). The 207 federal offices held at the state level were the collectors, naval officers, and surveyors appointed by the president to collect external revenues; the marshals and district attorneys appointed as officers of the federal courts; and loan commissioners (see Document II). All of these appointments required Senate approval. Jefferson excluded judicial and military appointees from the count, arguing that they were not removable “but by established process.” He excluded internal revenue officers because their offices were discontinued through repeal of the direct taxes. He left out postmasters because they were “solely within the gift & removal of the Post Mast. Genl. the President & Senate having nothing to do with them” (Vol. 40:466). Government clerks, who were appointed by the department heads and did not require Senate approval, were also excluded. With the passage of the April 1802 amendment of the Judiciary Act, the president became responsible for the naming of bankruptcy commissioners. Jefferson paid careful attention to these nominees and entered their names on several lists, including the chronological one he kept throughout his presidency (Vol. 37:697-711). The Senate did not confirm these appointments, however, and Jefferson, realizing the Bankruptcy Act would be repealed during the next session of Congress, did not include the bankruptcy commissioners in his study. The president was undecided over incorporating the officers of revenue cutters, perhaps because they were part of the custom house establishment. Their appointments did not require Senate confirmation and their names usually did not appear on his list. In the end, Jefferson excluded them in Document II, but not before he had entered them at several states in Document III, where he calculated the total number of officers.
             The president received input from at least two members of his cabinet. Henry Dearborn’s memorandum (Document I) provides the party affiliation of government clerks and of army, navy, and marine corps officers. If these categories had remained in Jefferson’s calculations, Federalists would have outnumbered Republicans by more than two to one. On 11 July, Gallatin sent the president an updated list of the collectors, naval officers, and surveyors at each port, that is, all customs officers appointed by the president and confirmed by the Senate. The manuscript had separate columns for those selected after Jefferson took office and the reason for the change. The list included the latest nominations: Thomas Durfee, surveyor at Tiverton, Rhode Island; Charles Gibson, surveyor at Easton, Maryland; and Brian Hellen, collector at Beaufort, North Carolina. All of them had been appointed to newly created posts in June 1803 (see Enclosure No. 3, listed and described at Gallatin to TJ, [11 July], first letter). Assuming that only Federalists were appointed before 3 Mch. 1801 and only Republicans after that date, the schedule enabled the president to determine the affiliation of external revenue officers. Jefferson also turned to the roll of civil, military, and naval officers in the United States, which Gallatin compiled in 1801 and published in early 1802. The roll provided the names of all employees in charge of collecting the revenues, including weighers, gaugers, and masters and mates of the revenue cutters. The president sent the Treasury secretary at least one of his compilations, upon which Gallatin made extensive comments (see Document VI). Gallatin noted the names of several revenue officers who, although appointed during previous administrations, were Republican. Jefferson prepared his own list of Republicans in office, perhaps in response to Gallatin. Jefferson emended Document II to reflect Gallatin’s comments.
             Documents iii, iv, and V are all on one, undated, sheet. It would be difficult to determine the state officeholders included in Document III, if it were not for Jefferson’s data from Document II. There he noted the number of Republican, nonpartisan, and Federalist collectors, surveyors, naval officers, revenue cutter officers, marshals, U.S. attorneys, and loan commissioners by state. By adding the figures in the three columns for each state, he obtained the totals he needed for Document III. However, the results in Document II often vary with those in Document III. The decision to exclude officers of revenue cutters and other emendations Jefferson made to Document II are not reflected in Document III, the table that he used to derive his totals when he added the results from Document IV to it.
             Jefferson singled out Massachusetts as the state where Republicans did not yet have a fair share of offices. Republicans in Rhode Island complained that Federalists still controlled the lucrative offices in their state (Joseph Stanton and Samuel Potter to TJ, 14 Dec. 1803). Jefferson’s emended table (Document II) supports the complaint. In New Hampshire, Vermont, New York, and the western states, Republicans held almost all of the offices. Pennsylvania was evenly divided. But in Maryland and the southern states, including Virginia, Federalists significantly outnumbered Republicans. Only Georgia was evenly divided. As Nathaniel Macon wrote Jefferson from North Carolina on 3 Sep., “during the present administration, not a single person has been dismissed from office in this state, although with one exception I believe they were all federal.”
          